JACOBS, Circuit Judge,
concurring.
I write separately to make an observation that does not bear on the disposition of this appeal, but that seems to me important and germane nevertheless. The circumstances of this appeal required a searching review of the record, from which it has become evident to me that the district court’s blanket finding of disputed material facts risked prolongation of a lawsuit against a law enforcement officer whose conduct — on the undisputed record — was, under any standard, exemplary. Qualified immunity is an immunity from suit that should be decided as early as can be, see, e.g., Hunter v. Bryant, 502 U.S. 224, 228, 112 S.Ct. 534, 116 L.Ed.2d 589 (1991), which presumably is why a right of interlocutory appeal is permitted from the denial of a summary judgment motion premised on immunity. See Mitchell v. Forsyth, 472 U.S. 511, 526, 105 S.Ct. 2806, 86 L.Ed.2d 411 (1985). And while we lack power to look behind the denial of such a motion to the extent that the denial is based on a valid finding that material issues of fact are disputed, see Salim v. Proulx, 93 F.3d 86, 90-91 (2d Cir.1996), denial of such a motion on that ground may work a substantial injustice unless it is premised on a thorough review of the record. Freedom from litigation is an important interest that in this instance is easily as important for defendant Harris as for plaintiff Kinzer. That interest should not be discounted. In my view, the district judge inadequately safeguarded a law enforcement officer from prolonged unwarranted litigation.
Harris’s motion to dismiss on grounds of qualified immunity was backed by categorical affidavits, documents, and corroborative circumstances. This evidence detailed more than a half-dozen efforts by Harris to advise the prosecutor of the exculpatory facts and thus to end the prosecution he was accused of maliciously prolonging. The opinion of the Court relies on one such effort, the April 21 fax, the cover sheet of which unambiguously told the prosecutor that the only evidence supporting probable cause had evaporated. The authenticity of that fax cover sheet is undisputed, as established at oral argument on appeal by a pointed question that elicited a concession that no lawyer could withhold.
In addition, however, Harris’s motion to dismiss cited to undisputed evidence of several other instances in which he tried conscientiously to end the prosecution. In each instance, this evidence was opposed by nothing more than metaphysical speculation, and yet was unaccountably found by the district court to be disputed.
First, Harris’s statement pursuant to Local Rule 7.1(A)(3) averred at ¶ 39 that on the morning of April 20, 1999, right after he first learned from Benjamin in the Virgin Islands that Kinzer’s license was valid, he tried twice to reach ADA Calder-one, leaving messages after being told that *146Calderone was unavailable. Def. Statement Pursuant to Rule 7.1(a)(3) (“Def. Statement”) at ¶ 39. Kinzer’s Response to this assertion quibbles without denying the determinative facts; thus, he
admits the facts as presented in paragraph # 89, but emphasizes that no calls were made to the ADA before the defendant received further verification from the U.S.Y.I. That is[,] defendant allegedly made one phone call to the U.S.V.I. to allegedly form probable cause, but the defendant needs twice as much verification to form the opinion that the charge against the plaintiff should be dismissed.
PI. Response to Statement Pursuant to Rule 7.1(a)(3) (“PI. Statement”) at ¶ 39 (emphasis added). This concession was alone sufficient to show that Harris was entitled to immunity from Kinzer’s malicious prosecution suit.
Second, Harris averred that he again called ADA Calderone concerning Kinzer on April 21, after receiving Benjamin’s faxed letter. Def. Statement at ¶¶ 41-42. Kinzer’s response admits that Harris called Calderone twice “on April 21, 1999 at approximately 11:00 am and 2:00 p.m.,” PL Statement at ¶ 42, denying only that by then Harris had received the faxed letter confirming Benjamin’s phone advice — a point that was both immaterial (for reasons shown in the majority opinion), and wholly without record support. See id. at 488. Kinzer’s assertion that Harris had not yet received the Benjamin letter was wholly premised on a copy of that letter, annexed to Kinzer’s own affidavit, that reflected a re-transmittal to Harris by fax on April 23; from that, Kinzer promoted the non-sequitur (apparently accepted by the district court) that Harris received no copy of the letter until April 23 and therefore could not have faxed it to ADA Calderone on April 21 as he claimed. However, the April 23 transmittal reflected on it face that it was a “refaxing,” reinforcing (rather than contradicting) Harris’s sworn statement that he received a faxed copy of the same letter on the morning of April 21. Further, the April 23 transmittal on which Kinzer relied in the district court was appended (as “Exhibit G”) to his affidavit in opposition to Harris’s motion for summary judgment. “Exhibit G” was nowhere referenced in that affidavit, and was therefore no evidence as to anything.
Also ignored by the district court were undisputed material facts evidencing a clear absence of malice on Harris’s part— an element of Kinzer’s malicious prosecution claim.1 See Lowth v. Town of Cheektowaga, 82 F.3d 563, 571 (2d Cir.1996).
*147The opinion of the Court holds that it was objectively reasonable for Harris to believe that his conduct did not violate Kinzer’s clearly established right to be free from malicious prosecution. A full review of the undisputed facts reflects that Harris’ conduct was commendable. The district court should have ended these groundless and malicious legal proceedings.

. If Harris maliciously intended to suppress the evidence of Kinzer’s innocence, he would not have emailed his supervisor, Brad Swartz, on April 20 to advise:
[u]pon receipt of the letter from Benjamin to this discrepancy [sic], the DA’s Office will be contacted, copies provided of the documents from the Virgin Islands for their information. It will be recommended that the charge against Kinzer be withdrawn.
(Emphasis added). It is undisputed that Swartz forwarded this email to his superior, Skip Dwyer, and sent Dwyer a follow-up email on April 22 stating (inter alia) that "[w]e have notified the Albany Co. DA's office, so the complaint will be withdrawn against Kinzer.” Similarly inconsistent with malice are Harris’s undisputed efforts to ensure that Kinzer was exonerated after Kinzer told him in June 1999 that the charged had not yet been dropped. Harris avers that on June 22, 1999, after speaking with Kinzer, he happened upon Albany County District Attorney Paul Clyne, filled him in, and asked him to make sure all charges were dropped. Def. Statement at ¶ 55. Kinzer contested these facts on the ground that "there is no indication other than from the defendant himself that the conversation took place.” See PI. Statement at ¶ 55. But Kinzer does not dispute Clyne’s subsequent (March 5, 2001) Affidavit confirming Harris's account.